Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 01/10/2022.  Presently claims 1-12 are pending. New claims 13-15 has been added.

Response to Arguments
Applicant's arguments filed 01/10/2022 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

Applicant argued that the prior art of Jurus (US5740609A) does not disclose the new limitation of the amended independent claims. Applicant submits that column 4, lines 56 to 61, of Jurus, which are cited in the Office Action, merely indicate that the 
In response to this argument, the prior art of Jurus is explicitly and clearly recited in col.4 lines 56-61: “A conventional spin forming machine 55 is provided, of the type having a head stock 56 and a tail stock 57 on which inner and outer mandrels 23 and 24 are mounted. The head stock 56 and tail stock 57 can be reciprocated axially with respect to one another to converge and diverge the inner and outer mandrels 23 and 24. The preformed blank 20 is first clamped between the inner and outer mandrels 23 and 24 in the fashion illustrated in FIG. 7, such that the same are concentric about wheel axis 39 (FIG. 6).”
So, the prior art of Jurus disclose:
the spinning mandrel has a sleeve-like perimeter element (fig.7: (26) and (27)) which is configured to be displaced axially to the workpiece during forming, 
the spinning mandrel (fig.7: (23)) has a main support (fig.7: (56)), on which the perimeter element (fig.7: (26) and (27)) is mounted in an axially slideable manner such that a position of the parameter element is adjustable relative to the position of the main support (col.4: lines 56-61: the element (56) is reciprocated axially in order to converge and diverge the elements ((26) and (27), corresponding to a sleeve-like perimeter element), so when the element (56) is reciprocated axially to cause the elements ((26) and (27) to be adjustable relative to the element (56)).
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regrading claim 14, in line 2 the phrase “at least one of an adjusting cylinder and a spindle drive” because it is unclear what is meant by this phrase.
As best understood and for the purpose of the examination, the Examiner interpreted “at least one of an adjusting cylinder and a spindle drive” as “at least one of an adjusting cylinder or a spindle drive”
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jurus (US5740609A).
Regarding claims 1, Jurus discloses a flow-forming machine for producing a wheel, having a rim (col. 1, lines 20-26), from a workpiece (fig.7: (20)), comprising
a spinning mandrel (fig.7: (23)), the outside of which is configured for forming the rim (fig.7: (3)),
a counter-mandrel (fig.7: (24)), which can be displaced axially relative to the spinning mandrel, wherein the workpiece (fig.7: (20)) is clamped on the spinning mandrel and/or the counter-mandrel (col. 4, lines 61-65),
a rotary drive (fig.5: (55)) for the rotational driving of spinning mandrel (fig.7 (23)) and counter-mandrel (fig.7: (24)) with the clamped workpiece (fig.7:(20)) and
at least one compression roller (fig.8: (30)), which can be advanced against the workpiece (fig.8:(20)) axially and radially for forming the rim, wherein
the spinning mandrel has a sleeve-like perimeter element (fig.6 (26, 27)), which is configured to be displaced axially to the workpiece during forming (col. 4, lines 56-61),

on a free front side of the main support (fig.7: (56)) a front element is arranged (fig.7: right side of the element 56), wherein a radial hub or a drop center (fig.7: (2)) can be clamped axially between the spinning mandrel (fig.7: (23)) with the front element (fig.7: right Side of the element 56) and the counter-mandrel (fig.7: (24)), and
a controller is provided, by means of which, while the rim is being formed, the at least one compression roller and the perimeter element of the spinning mandrel can be displaced axially relative to the workpiece in a coordinated manner such that the position of the perimeter element is adjusted relative to the position of the main support (col.1 lines 40-47 and col.4: lines 56-61), 

Regarding Claim 2, Jurus discloses wherein the sleeve-like perimeter element (fig.7: (26) and (27)) is configured in a conical shape at least in part, wherein the perimeter element tapers towards a free end.

Regarding claim 3, Jurus discloses wherein in a region of the perimeter element (fig.7: (26) and (27)), a forming region is arranged, which is configured for forming a rim flange on the rim (fig. 7: (3)).

Regarding Claim 4, Jurus discloses wherein for forming an axial undercut region on the rim the controller (col. 1, lines 40-47) is configured for the relative axial displacement of the at least one compression roller (fig.8: (30)) and the perimeter element (figs.7-8: (26) and (27)), so that the at least one compression roller (fig.8: (30)) initially engages on a first diameter region of the conical perimeter element (figs.7-8: (26) and (27)), next engages on a second diameter region of the perimeter element (figs.7-8: (26) and  (27)), which is smaller than the first diameter region, and then engages on a third diameter region of the perimeter element (26, 27), which is larger than the second diameter region (See fig. 14 below).


    PNG
    media_image1.png
    426
    591
    media_image1.png
    Greyscale










Regarding Claim 5, Jurus discloses wherein for the axial sliding of the perimeter element (fig.7: (26) and (27)) on the main support (fig.7: (56)) at least one adjusting element is provided (col. 4, lines 56-61).

Regarding Claim 6, Jurus discloses wherein the front element (fig.7: right side of the element (56)) is fitted on the main support (fig.6: (56)) in such a way that it can be replaced (bolt on right side of 56 can be disengaged, thereby making it possible to replace 56, including the right side of 56).

Regarding Claim 13, Jurus discloses the wheel is a vehicle wheel (abstract).  

Regarding Claim 7, Jurus discloses a forming method for producing a wheel (claim 1), having a rim (col. 1, lines 20-26), from a workpiece (fig.7: (20)), in which
the workpiece is clamped (col. 4, lines 61-65) on a spinning mandrel (fig.7: (23)), the outside of which is configured for forming the rim (fig.7: (3)), and/or a counter-mandrel (fig.7: (24)),

the clamped workpiece (fig.7: (20)) is set in rotation by a rotary drive (fig.7: (55)) and at least one compression roller (fig.8: (30)) is advanced against the rotating workpiece (fig.7: (20)) axially and radially, wherein the rim (fig.7: (3)) is formed (see Fig. 8-18, movement of roller 30),

the spinning mandrel has a main support (fig.7: (56)), on which the perimeter element (fig.7: (26) and (27)) is slid axially, a position of the parameter element is adjustable relative to the position of the main support (col.4: lines 56-61: the element (56) is reciprocated axially in order to converge and diverge the elements ((26) and (27), corresponding to a sleeve-like perimeter element), so when the element (56) is reciprocated axially to cause the elements ((26) and (27) to be adjustable relative to the element (56)), 
on a free front side of the main support (fig.7: (56)) a front element is arranged (fig.7: the right side of the element (56)), wherein a radial hub or a drop center (fig.7: (2)) of the workpiece (fig.7: (20)) is axially clamped between the spinning mandrel (fig.7: (23)) with the front element (fig.7: the right side of the element (56)) and the counter-mandrel (fig.7: (24)), and
while the rim (fig.7: (3)) is being formed, the at least one compression roller (fig.8: (30)) and the perimeter element (fig.7: (26) and (27)) of the spinning mandrel (fig.7: (23)) are displaced axially relative to the workpiece in a coordinated manner (col. 4, lines 53-65) (figs.8-18: (30)) such that the position of the perimeter element is adjusted relative to the position of the main support (col.1 lines 40-47 and col.4: lines 56-61), 

Regarding Claim 8, Jurus discloses wherein multiple compression rollers are advanced against the workpiece (fig.7: (20)) in an even distribution around the perimeter of the workpiece and with an axial offset relative to each other (col. 4, lines 53-55).

Regarding Claim 9, Jurus discloses wherein while the rim (fig.8: (3)) is being formed, the at least one compression roller (fig.8: (30)) and the perimeter element (figs.7-8: (26) and (27)) are axially displaced differently (the elements (30) and (26-27) are displaced along different axes).

Regarding Claim 10, Jurus discloses wherein for forming an axial undercut region on the rim (fig.8: 3) the at least one compression roller (fig.8: (30)) initially engages on a first diameter region of the conical perimeter element (fig.8: (26) and (27)), next the at least one compression roller (fig.8: (30)) engages on a second diameter region of the perimeter element (fig.8: (26) and (27)), which is smaller than the first diameter region, and then the at least one compression roller (fig.8: (30)) engages on a third diameter region of the perimeter element (fig.8: (26) and (27)), which is larger than the second diameter region (see fig.14 above).

Regarding Claim 11, Jurus discloses wherein the perimeter element is used (figs.7 and 18: (26) and (27)), the axial length of which is smaller than the rim (fig.7 and 18: (3)) that is to be formed, and 


Regarding Claim 15, Jurus discloses the wheel is a vehicle wheel (abstract).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jurus (US5740609A) in view of Pakker (US20020125722A1).

Regarding Claim 12, Jurus discloses wherein during forming the workpiece is set in rotation about a vertical axis of rotation.
Pakker teaches an analogous invention wherein during forming the workpiece (fig.3: (20)) is set in rotation about a vertical axis of rotation (abstract), for spin forming a rim on a tubular workpiece (title and Paragraph 0040), thereby meeting the limitation of the claimed vertical axis of rotation configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the method of Jurus to have wherein during forming the workpiece is set in rotation about a vertical axis of rotation as taught by Pakker in order to have provided improved spin forming of a rim on a tubular workpiece, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding Claim 14, Jurus does not discloses wherein the at least one adjusting element is at least one of an adjusting cylinder and a spindle drive, is provided.

Pakker teaches an adjusting cylinder (fig.8: (106) for adjusting a position of a forming roller (40)) (paragraph 0051)
 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Jurus to have  wherein the at least one adjusting element is at least one of an adjusting cylinder as taught by Pakker, since it has been held that combining prior art elements [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753